ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 02/15/2022, which have been entered. As filed by Applicant: Claims 1-6 are pending. Claim 1 is currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
3.	Applicant’s arguments, filed February 15, 2022, with respect to the rejection of claims 1-6 under 35 U.S.C. 103 as being unpatentable over Weber et al. (US 2019/0097241 A1), have been fully considered and are persuasive.  The prior art rejection of the claims has been withdrawn. 


Allowable Subject Matter
4.	Claims 1-6 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: Upon further consideration, the instant claims are allowable over the closest related reference, Weber et al. (US 2019/0097241 A1), already of record, for the reasons presented in Applicant’s Remarks filed on February 15, 2022.
A or B) between a membrane thickness (µm, represented by x) and a compression ratio of the carbon felt/cloth/paper electrodes (%, represented by y). Figure 1 of the present specification, reproduced below, is described in [0025-0026] & [0034-0035] as showing one embodiment of the claimed redox flow battery. Note that the membrane (11) is a separate structural component in the redox flow battery from the two electrodes (14 & 15).


    PNG
    media_image1.png
    393
    531
    media_image1.png
    Greyscale

Weber does not teach electrodes directly in contact with the membrane, as required by amended claim 1. Further, in agreement with Applicant’s arguments, Weber does not disclose or reasonably suggest the claimed relation between the membrane thickness and compression of the electrodes that satisfies A or B as defined in claim 1, nor would it have been obvious to one skilled in the art to modify parameters of the membrane/electrodes (e.g. thickness) to arrive at the ranges recited in relation A or B.
There would have been no motivation to one of ordinary skill in the art based upon the disclosure of Weber to arrive at the claimed redox flow battery as a whole with its required combination of features.

In light of the above discussion, and the unique combination of each and every specific element stated in the claims, it is evident as to why the present claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.


KATIE L. HAMMER
Primary Examiner
Art Unit 1761



/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        March 19, 2022